                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT JOHNSON,

                 Plaintiff,

         v.                                               Case No. 17-cv-714-JPG-GCS

 UNITED STATES OF AMERICA and
 FEDERAL BUREAU OF PRISONS,

                 Defendants.

                               MEMORANDUM AND ORDER
       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.
26) of Magistrate Judge Donald G. Wilkerson recommending that the Court grant the motion to
dismiss filed by defendant United States of America (Doc. 22) and dismiss plaintiff Robert
Johnson’s Federal Tort Claims Act claim with prejudice.
       The Court may accept, reject or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.
72(b)(3). The Court must review de novo the portions of the report to which objections are
made. Id. “If no objection or only partial objection is made, the district court judge reviews
those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th
Cir. 1999).
       The Court has received no objection to the Report. The Court has reviewed the entire
file and finds that the Report is not clearly erroneous. Accordingly, the Court:
   •   ADOPTS the Report in its entirety (Doc. 26);
   •   GRANTS the motion to dismiss filed by defendant United States (Doc. 22);
   •   DISMISSES this case with prejudice; and
   •   DIRECTS the Clerk of Court to enter judgment accordingly.
IT IS SO ORDERED.
DATED: February 15, 2019
                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
